DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 01/28/2022.
Claim(s) 1-20 is/are currently presenting for examination.
Claim(s) 1, 8, and 15 is/are independent claim(s).
Claim(s) 1-20 is/are rejected.
This action has been made NON-FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “sending a signal” should be changed to “sending a first signal” for clarity, since claim 2 recites “a second signal”.
Claim 8 is objected to because of the following informalities:  the phrase “send a signal” should be changed to “send a first signal” for clarity, since claim 9 recites “a second signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the claim contains the statement “wherein the destination node in the backpressure state sends a signal indicating a condition of packet backpressure to the one or more nodes of the packet flow… send a signal to the one or more nodes of the packet flow causing the one or more nodes to drop packets directed to the destination node"; however, the statement is unclear and vague. One of ordinary skill in the art would not know whether the two “signal” recited in the claim are same or different.
Claims 16 are rejected for the similar reason as set forth in claim 15.
Claim 17-20 depends on claim 15, therefore are rejected for the same reason as set forth in claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim(s) 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 10,721,172 (hereinafter referred to as Patent '72). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims merely rephrase and omit limitations from the patented claims, where both claim sets have overlapping scope.
As per claim 1, Patent '72 discloses a method comprising: in response to detecting available memory of a destination node of a packet flow of one or more nodes to the destination node being below a particular threshold (Patent ’72, claim 1, line(s) 1-4), marking the destination node as being in a backpressure state and initiating a timer for a particular time period (Patent ’72, claim 1, line(s) 5-9); marking, at the end of the particular time period (Patent ’72, claim 1, line(s) 10), the destination node as being in a bad actor state if the available memory is below the particular threshold (Patent ’72, claim 1, line(s) 11-12), and as being in a good actor state if the memory is above the particular threshold (Patent ’72, claim 1, line(s)13-14), and in response to marking the destination node as being in a bad actor state (Patent ’72, claim 1, line(s) 15-16), sending a signal to the one or more nodes of the packet flow causing the one or more nodes to drop packets directed to the destination node (Patent ’72, claim 1, line(s)16-18).

As per claim 2, Patent '72 discloses the method of claim 1, further comprising: in response to marking the destination node as being in a good actor state, sending a second signal to the one or more nodes of the packet flow causing the one or more nodes to continue sending packets to the destination node (Patent ’72, claim 2).

As per claim 3, Patent '72 discloses the method of claim 1, wherein marking the destination node as being in the bad actor state further includes throwing an interrupt to other entities related to the packet flow (Patent ’72, claim 3).

As per claim 4, Patent '72 discloses the method of claim 1, wherein the destination node is a virtual function (VF) ring (Patent ’72, claim 4).

As per claim 5, Patent '72 discloses the method of claim 1, wherein the threshold is a watermark (Patent ’72, claim 5).

As per claim 6, Patent '72 discloses the method of claim 1, further comprising: at startup, initiating the destination node as being in the bad actor state (Patent ’72, claim 6).

As per claim 7, Patent '72 discloses the method of claim 1, wherein sending the signal further includes sending the signal to the one or more nodes of the packet flow indicating the destination node is not accepting new packets (Patent ’72, claim 7).

As per claim 8, Patent '72 discloses a system comprising: a processor configured to: in response to detecting available memory of a destination node of a packet flow of one or more nodes to the destination node being below a particular threshold (Patent ’72, claim 8, line(s) 1-6), mark the destination node as being in a backpressure state and initiating a timer for a particular time period (Patent ’72, claim 8, line(s) 6-11); mark, at the end of the particular time period (Patent ’72, claim 8, line(s) 12), the destination node as being in a bad actor state if the available memory is below the particular threshold (Patent ’72, claim 8, line(s) 13-14), and as being in a good actor state if the memory is above the particular threshold (Patent ’72, claim 8, line(s) 15-16), and in response to marking the destination node as being in a bad actor state (Patent ’72, claim 8, line(s) 17-18), send a signal to the one or more nodes of the packet flow causing the one or more nodes to drop packets directed to the destination node (Patent ’72, claim 8, line(s) 18-21).

As per claim 9, Patent '72 discloses the system of claim 8, wherein the processor is further configured to, in response to marking the destination node as being in a good actor state, sending a second signal to the one or more nodes of the packet flow causing the one or more nodes to continue sending packets to the destination node (Patent ’72, claim 9).

As per claim 10, Patent '72 discloses the system of claim 8, wherein marking the destination node as being in the bad actor state further includes throwing an interrupt to other entities related to the packet flow (Patent ’72, claim 10).

As per claim 11, Patent '72 discloses the system of claim 8, wherein the destination node is a virtual function (VF) ring (Patent ’72, claim 11).

As per claim 12, Patent '72 discloses the system of claim 8, wherein the threshold is a watermark (Patent ’72, claim 12).

As per claim 13, Patent '72 discloses the system of claim 8, further comprising: at startup, initiating the destination node as being in the bad actor state (Patent ’72, claim 13).

As per claim 14, Patent '72 discloses the system of claim 8, wherein sending the signal includes sending the signal to the one or more nodes of the packet flow indicating the destination node is not accepting new packets (Patent ’72, claim 14). 

As per claim 15, Patent '72 discloses a non-transitory computer-readable medium configured to store instructions thereon, the instructions, when loaded and executed by a processor (Patent ’72, claim 8, line(s) 1-2, a communication system inherently comprises a computer-readable medium for storing instructions), cause the processor to: in response to detecting available memory of a destination node of a packet flow of one or more nodes to the destination node being below a particular threshold (Patent ’72, claim 8, line(s) 1-6), mark the destination node as being in a backpressure state, wherein the destination node in the backpressure state sends a signal indicating a condition of packet backpressure to the one or more nodes of the packet flow, and initiating a timer for a particular time period (Patent ’72, claim 8, line(s) 6-11); mark, at the end of the particular time period, the destination node as being in a bad actor state if the available memory is below the particular threshold (Patent ’72, claim 8, line(s) 13-14), and as being in a good actor state if the memory is above the particular threshold (Patent ’72, claim 8, line(s) 15-16), and in response to marking the destination node as being in a bad actor state (Patent ’72, claim 8, line(s) 17-18), send a signal to the one or more nodes of the packet flow causing the one or more nodes to drop packets directed to the destination node (Patent ’72, claim 8, line(s) 18-21).

As per claim 16, Patent '72 discloses the non-transitory computer readable medium of claim 15, wherein the instructions are further configured to cause the processor to: in response to marking the destination node as being in a good actor state, send a signal to the one or more nodes of the packet flow causing the one or more nodes to continue sending packets to the destination node (Patent ’72, claim 9).

As per claim 17, Patent '72 discloses the non-transitory computer readable medium of claim 15, wherein marking the destination node as being in the bad actor state further includes throwing an interrupt to other entities related to the packet flow (Patent ’72, claim 10).

As per claim 18, Patent '72 discloses the non-transitory computer readable medium of claim 15, wherein the destination node is a virtual function (VF) ring (Patent ’72, claim 11).

As per claim 19, Patent '72 discloses the non-transitory computer readable medium of claim 15, wherein the threshold is a watermark (Patent ’72, claim 12).

As per claim 20, Patent '72 discloses the non-transitory computer readable medium of claim 15, wherein the instructions are further configured to cause the processor to: at startup, initiate the destination node as being in the bad actor state (Patent ’72, claim 13).

Allowable Subject Matter
Claims 1-20 would be allowable if the rejection(s) under nonstatutory double patenting rejection and 35 U.S.C. 112(b) to these claims set forth in this Office action are overcome and to include all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference US_20120327770_A 1_ Vijayasankar, teaches a method of powerline communications in a powerline communications (PLC) network including a first node and at least a second node. The first node transmits a data frame to the second node over a PLC channel. The second node has a data buffer for storing received information. The second node runs a flow control algorithm which determines a current congestion condition or a projected congestion condition of the data buffer based on at least one congestion parameter. The current congestion condition and projected congestion condition include nearly congested and fully congested. When the current or projected congestion condition is either nearly congested or fully congested, the second node transmits a BUSY including frame over the PLC channel to at least the first node (Vijayasankar figures 1, 4, paragraphs 41-43).
The reference US_20180278536_A1_Haramaty, teaches he RX device is configured to compare the fill level of the RX buffer to a threshold, to select the pause-resume flow-control scheme when the fill level is below the threshold, and to select the credit-based flow-control scheme when the fill level is above the threshold (Haramaty paragraph 7, 47).
The reference US_7911960_B1_Aydemir, teaches a method for addressing internal switch congestion by utilizing a backpressure signal as the opportunity to provide relatively greater transmission opportunity to congested input sections (Aydemir figure 3, column 4 line 64 – column 6 line 22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471